Name: COUNCIL REGULATION (EC) No 2366/96 of 6 December 1996 amending for the fifth time Regulation (EC) No 3074/95 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 13 . 12. 96 EN Official Journal of the European Communities No L 323/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2366/96 of 6 December 1996 amending for the fifth time Regulation (EC) No 3074/95 fixing, for certain fish stocks and groups of fish stocks , the total allowable catches for 1996 and certain conditions under which they may be fished Whereas, within the framework of bilateral consultations between the Community and Poland, the Community share for Baltic sprat has been increased; Whereas Regulation (EC) No 3074/95 should therefore be amended, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas, under Article 8 (4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council to es ­ tablish the total allowable catches (TACs) by fishery or group of fisheries; Whereas Regulation (EC) No 3074/95 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1996 and certain conditions under which they may be fished; Whereas the state of the stocks of herring in zone VII g, h, j , k and of haddock in zones VII, VIII , IX, X and CECAF 34.1.1 (Community waters) allows TACs to be increased without endangering the future management of these resources; Article 1 The Annex to this Regulation shall replace the corres ­ ponding elements of the Annex to Regulation (EC) No 3074/95 . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 December 1996 . For the Council The President D. SPRING (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ No L 330, 30 . 12. 1995, p . 1 . Regulation as last amended by Regulation (EC) No 1952/96 (OJ No L 258 , 11 . 10 . 1996, p . 1 ). No L 323/2 PENl 13 . 12. 96Official Journal of the European Communities ANNEX Species: Herring Zone: VII g, h , j , k (') Clupea harengus BelgiÃ «/Belgique (') Increased by zone bounded: Danmark  to the north by latitude 52 ° 30'N, Deutschland 230  to the south by latitude 52 ° 00'N , Ã Ã »Ã »Ã ¬Ã ´Ã ±  to the west by the coast of Ireland, EspaÃ ±a  to the east by the coast of the United Kingdom. France 1 300 (*) Precautionary TAC. Ireland 18 140 Italia Luxembourg Nederland 1 300 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 21 000 TAC 21 000 f) Species: Haddock Zone: VII , VIII, IX, X, CECAF 34.1.1 (') Melanogrammus aeglefinus BelgiÃ «/Belgique 110O (') Community waters . Danmark (2) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France 6 670 (2) Ireland 2 220 (2) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 (2) EC 10 000 TAC 1 0 000 o 13 . 12. 96 EN Official Journal of the European Communities No L 323/3 Species: Sprat Zone: III b, c, d (') Sprattus sprattus BelgiÃ «/Belgique C ) Community waters . Danmark 45 270 (2) Of which, for Germany and Denmark together, no more Deutschland 27 170 than 4 000 t may be fished in the Estonian zone, no more Ã Ã »Ã »Ã ¬Ã ´Ã ± than 6 000 t in the Latvian zone, and no more than 2 000 t EspaÃ ±a in the Lithuanian zone. France 0 Of which no more than 2 500 t may be fished in the Ireland Estonian zone and no more than 1 000 t in the Latvian Italia zone. Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 23 220 (3) Sverige 85 240 United Kingdom EC 180 900 (2) TAC 182 900